DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-16, 21-24, and 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 18, 28, and 31 of copending Application No. 17,115,472 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘472 anticipates the subject matter in the instant claims. Claim 14 recites a surgical access assembly for creating an operative pathway through body tissue comprising an outer sheath defined by an open distal end and an open proximal end and including a hollow body portion therebetween (encompassed by outer sheath in claim 14 of ‘472); an obturator defined by a distal end and a proximal end, wherein the distal end further comprises a tapered distal tip member that terminates in a closed distal tip for atraumatically dilating tissue at an area of interest (encompassed by obturator in claim 18 of ‘472); and a holding arrangement maintained at the proximal end of the outer sheath and configured to maintain an exoscope at a fixed distal and coaxial position relative to the distal end of the outer sheath to provide an image of the area of interest (encompassed by holding arrangement in claim 14 of ‘472). Claim 15 is encompassed by claims 28 and 31 of ‘472. Claim 16 is encompassed by claim 14 of ‘472. Claim 21 recites a surgical access assembly for creating an operative pathway through body tissue comprising an outer sheath defined by an open distal end and an open proximal end and including a hollow body portion therebetween configured to receive surgical instruments (encompassed by outer sheath in claim 14 of ‘472), an imaging device arranged at the proximal end of the outer sheath and configured to maintain a fixed distal and coaxial position relative to the distal end of the outer sheath to provide an image of the area of interest (encompassed by imaging device in claim 14 of ‘472); and an obturator defined by a distal end and a proximal end, wherein the distal end further comprises a tapered distal tip member that terminates in a closed distal tip for atraumatically dilating tissue at an area of interest, and wherein the obturator is selectively removable from the outer sheath in order to provide line of sight for the imaging device to the area of interest (encompassed by obturator in claim 18 of ‘472). Claim 22 is encompassed by claim 14 of ‘472. Claim 23 is encompassed by claim 31 of ‘472. Claim 24 is encompassed by claim 14 of ‘472. Claim 29 recites an imaging system for a surgical access assembly comprising an outer sheath defined by an open distal end and an open proximal end and including a hollow body portion therebetween configured to selectively receive surgical instruments (encompassed by outer sheath in claim 14 of ‘472); a camera assembly arranged at the proximal end of the outer sheath and configured to maintain a fixed distal and coaxial position relative to the distal end of the outer sheath to provide an image of the area of interest (encompassed by exoscope in claims 14 and 17 of ‘472); and an obturator defined by a distal end and a proximal end and selectively removable from the outer sheath in order to provide line of sight for the imaging device to the area of interest (encompassed by obturator in claim 18 of ‘472). Claims 30-31 are encompassed by claim 14 of ‘472.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the imaging device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-18, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2004/0186346) in view of Hermann et al. (US 5,599,305).
Smith et al. discloses a surgical access assembly for creating an operative pathway through body tissue, comprising an outer sheath (20) defined by an open distal end (21) and an open proximal end (22) with a hollow body portion therebetween (25); and a holding arrangement (170; 390) maintained at the proximal end of the outer sheath and configured to maintain an exoscope (50) at a fixed distal and coaxial position relative to the distal end of the outer sheath to provide an image of the area of interest (Figs. 13-17). Smith et al. does not teach an obturator defined by a distal end and a proximal end, wherein the distal end further comprises a tapered distal tip member that terminates in a closed distal tip for atraumatically dilating tissue at an area of interest. However, Hermann et al. teaches in the same field of endeavor comprising an obturator to facilitate intravascular or other placement of a sheath (col. 3, lines 20-39). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Smith et al. with an obturator as taught by Hermann et al. in order to facilitate placement of the sheath.
With respect to claims 21-22, 24, 29-31, Smith et al. discloses an imaging device/camera assembly (50) arranged at the proximal end of the outer sheath and configured to maintain a fixed distal and coaxial position relative to the distal end of the outer sheath to provide an image of the area of interest ([0080]). With respect to holding arrangement see above.
With respect to claims 15 and 23, Smith et al. discloses a reinforcement section (318) configured to extend at least partially around the exoscope to maintain the exoscope at the fixed distance relative to the distal end of the outer sheath (Fig. 28).
With respect to claim 16, Smith et al. discloses wherein the holding arrangement is aligned with the outer sheath along a longitudinal axis defining a fixed distance between the exoscope and the area of interest (Figs. 13-17).
With respect to claim 17, Smith et al. discloses wherein the exoscope is selectively removable from the proximal end of the outer sheath ([0080]).
With respect to claims 18, 26, 32, Smith et al. discloses comprising a light source external to the sheath arranged at the proximal end of the outer sheath to maintain a fixed distance relative to the distal end of the outer sheath, the light source configured to provide light to the outer sheath and to the area of interest ([0121]).
With respect to claim 25, Smith et al. discloses a clamping assembly ([0118-0119]).
Claims 19, 27, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2004/0186346) in view of Hermann et al. (US 5,599,305) as applied to claims 18, 26, and 32, further in view of Kucklick et al. (US 2005/0043682).
Smith et al. discloses the subject matter substantially as claimed except for wherein the light source includes LEDs. However, Kucklick et al. teaches in the same field of endeavor wherein the light source are LEDs ([0070]). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted light source of Smith et al. with LEDs as taught by Kucklick et al. as it is well within the skill level of one of ordinary skill in the art to substitute one light source for another.
Claims 20, 28, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2004/0186346) in view of Hermann et al. (US 5,599,305) as applied to claims 18, 26, and 29, further in view of Williams (US 2003/0095781).
Smith et al. discloses the subject matter substantially as claimed except for comprising a printed circuit board configured to connect to a power source and provide power to at least the light source. However, Williams teaches in the same field of endeavor comprising a printed circuit board to connect the light source and the power source ([0170]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Smith et al. with the printed circuit board as taught by Williams to act as an interface between the light source and the power source ([0170]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793